Per Curiam.

Curiam. Cross *748appeals from a judgment of the Court of Claims awarding damages for lands taken for purposes of the construction of the North way. The facts are detailed in our memorandum decision upon a prior appeal (21 A D 2d 727) and need not be repeated. Contrary to the State’s contention, our prior decision was not intended to, nor did it, either find or suggest that the proof established the creation of a benefit to be offset against any consequential damage shown. As clearly appears, the reversal was for legal error and for insufficient delineation of the basis of the trial court’s finding and in no way indicated the direction that the retrial should take. The Court of Claims has now, upon adequate evidence, decided the purely factual issue as to whether the Spellman Road frontage was enhanced in value and we find no basis for disturbing the court’s determination that it was not. Neither does any reason appear for interference with the court’s evaluations and findings of damage, except as to the adjustments hereinafter made, necessitated by relatively minor errors in computations of quantities. We find that the value before the taking was $73,716, that its after value was $61,373 and that the resulting damage was $12,343, of which $5,967 was direct damage and $6,376 was consequential damage. Judgment modified, on the law and the facts, so as to decrease the award to $12,343 and appropriate interest and, as so modified, affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Staley, Jr., JJ., concur. [46 Misc 2d 645.]